Exhibit 10.5
EMPLOYEE
Stock Option
Granted by
OMNIAMERICAN BANCORP, INC.
under the
OMNIAMERICAN BANCORP, INC.
2011 EQUITY INCENTIVE PLAN
This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2011 Equity Incentive Plan (the “Plan”)
of OmniAmerican Bancorp, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan has been provided to each person granted a stock option
pursuant to the Plan. The holder of this Option (the “Participant”) hereby
accepts this Option, subject to all the terms and provisions of the Plan and
this Agreement, and agrees that all decisions under and interpretations of the
Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Capitalized terms used herein but not defined will have the
same meaning as in the Plan.

1.  
Name of Participant: ___________________________________

2.  
Date of Grant: June 13, 2011

3.  
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option:

  o  
(subject to adjustment pursuant to Section 10 hereof).

As awarded, this Option consists of:

  o  
Incentive Stock Options
    o  
Non-Qualified Stock Options

4.  
Exercise price per share: $ _____

(subject to adjustment pursuant to Section 10 below)

5.  
Expiration Date of Option: June 12, 2021, subject to earlier expiration in the
event of Termination of Service.

6.  
Vesting Schedule. Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.

 

 



--------------------------------------------------------------------------------



 



   
The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or June 13, 2012, and succeeding installments
on each anniversary thereafter, through June 13, 2016. To the extent the Options
awarded to me are not equally divisible by “5,” any excess Options shall vest on
June 13, 2016.
     
This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Section 2.5 of the Plan
(in the event of death or Disability or Involuntary Termination of Employment
following a Change in Control).

7.  
Exercise Procedure.

  7.1  
Delivery of Notice of Exercise of Option. This Option will be exercised in whole
or in part by the Participant’s delivery to the Company of written notice (the
“Notice of Exercise of Option” attached hereto as Exhibit A) setting forth the
number of shares with respect to which this Option is to be exercised, together
with payment by cash or other means acceptable to the Committee, including:

  (i)  
by tendering shares of Common Stock valued at Fair Market Value (as defined in
Section 7.2 hereof) as of the day of exercise;

  (ii)  
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;
    (iii)  
by a “net settlement” of the Option, using a portion of the shares obtained on
exercise in payment of the Exercise Price of the Option.
    (iv)  
by personal, certified or cashier’s check;
    (v)  
by other property deemed acceptable by the Committee; or
    (vi)  
by any combination thereof.

  7.2  
“Fair Market Value” shall have the meaning set forth in Section 8.1(r) of the
Plan.

8.  
Delivery of Shares.

  8.1  
Delivery of Shares. Delivery of shares of Common Stock upon the exercise of this
Option will comply with all applicable laws (including the requirements of the
Securities Act) and the applicable requirements of any securities exchange or
similar entity.

 

2



--------------------------------------------------------------------------------



 



9.  
Change in Control.

  9.1  
In the event of the Participant’s Involuntary Termination of Employment
following a Change in Control, all Options held by the Participant, whether or
not exercisable at such time, will become fully exercisable, subject to the
expiration provisions otherwise applicable to the Option.

  9.2  
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

10.  
Adjustment Provisions.
     
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

11.  
Termination of Option and Accelerated Vesting.
     
This Option will terminate upon the expiration date, except as set forth in the
following provisions:

  (i)  
Death. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death. This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one year from the date of death, subject to
termination on the expiration date of this Option, if earlier.
    (ii)  
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one year from the date
of such Termination of Service by reason of Disability, subject to termination
on the Option’s expiration date, if earlier.
    (iii)  
Retirement. If the Participant’s Service terminates due to Retirement (as
defined in Section 8.1(aa) of the Plan, this Option may thereafter be exercised,
to the extent it was exercisable at the time of such termination, for a period
of one year following termination.
    (iv)  
Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Options that have not been exercised will expire and be forfeited.
    (v)  
Other Termination. If the Participant’s Service terminates for any reason other
than due to death, Disability, Retirement, Involuntary Termination following a
Change in Control or for Cause, this Option may thereafter be exercised, to the
extent it was exercisable at the time of such termination, for a period of three
months following termination, subject to termination on the Option’s expiration
date, if earlier.

 

3



--------------------------------------------------------------------------------



 



  (vi)  
Incentive Option Treatment. The Incentive Stock Options granted hereunder are
subject to the requirements of Section 421 of the Internal Revenue Code No
Option will be eligible for treatment as an ISO in the event such Option is
exercised more than three months following Termination of Service (except in the
case of Termination of Service due to death or Disability). In order to obtain
ISO treatment for Options exercised by heirs or devisees of the Participant, the
Participant’s death must have occurred while the Participant was employed or
within three months of Termination of Service.

12.  
Miscellaneous.

  12.1  
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.
    12.2  
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.
    12.3  
Except as otherwise provided by the Committee, ISOs under the Plan are not
transferable except (1) as designated by the Participant by will or by the laws
of descent and distribution, (2) to a trust established by the Participant, or
(3) between spouses incident to a divorce or pursuant to a domestic relations
order, provided, however, that in the case of a transfer described under (3),
the Option will not qualify as an ISO as of the day of such transfer.
    12.4  
This Option will be governed by and construed in accordance with the laws of the
State of Texas.
    12.5  
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.
    12.6  
An Option that is exercised as an Incentive Stock Option is not subject to
ordinary income taxes so long as it is held for the requisite holding period. A
Non-Qualified Stock Option will be subject to income tax withholding at the time
of exercise. Upon the exercise of a Non-Statutory Stock Option, the Participant
shall have the right to direct the Company to satisfy the minimum required
federal, state and local tax withholding by reducing the number of shares of
Stock subject to the Non-Qualified Stock Option (without issuance of such shares
of Stock to the Stock Option holder) by a number equal to the quotient of
(a) the total minimum amount of required tax withholding divided by (b) the
excess of the Fair Market Value of a share of Stock on the exercise date over
the Exercise Price per share of Stock.
    12.7  
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations that may be necessary or advisable for the
administration of the Plan. Any interpretation of the Plan by the Committee and
any decision made by it under the Plan is final and binding on all persons.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.

            OMNIAMERICAN BANCORP, INC.
      By:           Its:     

PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2011 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2011 Equity Incentive Plan.
PARTICIPANT
_____________________________

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF OPTION
(BY EMPLOYEE)
I hereby exercise the stock option (the “Option”) granted to me by OmniAmerican
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
OmniAmerican Bancorp, Inc. 2011 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase _____ shares of common stock of
the Company (“Common Stock”) for a purchase price of $  per share.
I wish to pay the purchase price by (check one):
[Any payment to be delivered must accompany this Notice of Exercise]

  o  
Cash or personal, certified or cashier’s check in the sum of $_____, in
full/partial payment of the purchase price.
    o  
Stock of the Company with a fair market value of $_____ in full/partial payment
of the purchase price.*
    o  
A “net settlement” of the Option whereby I direct the Company to withhold a
sufficient number of shares to satisfy the purchase price.
    o  
A check (personal, certified or cashier’s) in the sum of $_____ and stock of the
Company with a fair market value of $_____, in full payment of the purchase
price.*
    o  
Please sell _____ shares from my Option shares through my broker in full/partial
payment of the purchase price. If my broker requires additional forms in order
to consummate this “broker cashless exercise,” I have included them with this
election.

I understand that after this exercise, _____ shares of Common Stock remain
subject to the Option, subject to all terms and provisions set forth in the
Agreement and the Plan.
I hereby represent that it is my intention to acquire these shares for the
following purpose:

  o  
investment
    o  
resale or distribution

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
Date: ___________, _____.                                                
_________________________________
        Participant’s signature
* If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

 

6



--------------------------------------------------------------------------------



 



EXHIBIT B
ACKNOWLEDGMENT OF RECEIPT OF SHARES
I hereby acknowledge the delivery to me by OmniAmerican Bancorp, Inc. (the
“Company”) or its affiliate on _____, of stock certificates for _____ shares of
common stock of the Company purchased by me pursuant to the terms and conditions
of the Stock Option Agreement and the OmniAmerican Bancorp, Inc. 2011 Equity
Incentive Plan, as applicable, which shares were transferred to me on the
Company’s stock record books on _____.
Date: ____________________                                         
______________________________________________
Participant’s signature

 

7